DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/893,693, filed 06/05/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0039084, filed on 03/31/2020.
Response to Amendment
Applicant’s amendment, filed 08/05/2022, has been entered.  Claims 1-7 are now pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li “Synthesis of graphitic-N and amino-N in nitrogen-doped carbon via a solution plasma process and exploration of their synergic effect for advanced oxygen reduction reaction” in view of Panomsuwan (“Nitrogen-Doped Carbon Nanoparticle–Carbon Nanofiber Composite as an Efficient Metal-Free Cathode Catalyst for Oxygen Reduction Reaction “ and the associated “Supplementary Materials”) and Qing (“Selectively nitrogen-doped carbon materials as superior metal-free catalysts for oxygen reduction”) .
Regarding claim 1,
Li teaches a method of manufacturing a nitrogen-carbon aggregate ([001], “graphictic-N”; a catalyst embedded in a carbon matrix is by definition a composite) the method comprising: 
providing a precursor solution including a nitrogen-containing carbon precursor ([004], “pure pyridine… were employed as the precursors”)
disposing a pair of metal wires in the precursor solution ([001], “solution plasma process”; i.e. a pair of 1 mm tungsten electrodes, see [005]);
applying electric power to the metal wires to discharge a plasma [005], so that nitrogen is bonded to carbon of the carbon precursor, to form nitrogen-doped carbon nanoparticles ([005], “formation of carbon nanoparticles with a homogeneous incorporation of nitrogen atoms”) of a turbostratic structure [009];
Li fails to teach a hierarchical pore structure specifically, as well as the carbon nanoparticles having a size of 20 to 40 nm, crystalline domains having a plurality of spaces each having a size of 10 to 20 A and a BET specific surface area of 200 to 400 m2/g.  Panomsuwan teaches carbon nanoparticles formed under the same solution plasma process (see abstract) having a size of 20 to 40 nm ([Results and Discussion], “20-40 nm”) and a hierarchical pore structure ([Results and Discussion], “meso and macropores”) with crystalline domains having a plurality of spaces each having BET specific surface area of 200 to 400 m2/g (Table S1, “171.91 nm”),  and that high surface area leads to a greater exposure of OFF catalytic sites (6956, first column) such that the specific surface area can be considered a result effective variable for optimizing catalytic activity.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to try optimizing the catalytic activity by increasing the surface area to 200 to 400 m2/g.
While Panomsuwan doesn’t teach the plurality of spaces each having a size of 10 to 20 angstroms (1 to 2 nm), the crystalline domain spacing (micropores) of a nitrogen-doped, carbon nanoparticles are known to have micropores (defects) within this range, as evidenced by Qing (see Results, “micropores around 1.6 nm can be observed”) which increases surface area and, accordingly, electrochemical potential (see “Electrochemical evaluation in acidic media.”, “surface area”, and the impact of micropore surface area in the “Results and Discussion”). Accordingly, it would be obvious to one of ordinary skill of the art before the effective filing date to ensure that structure of Panomsuwan includes a plurality of spaces each having a size of 10 to 20 angstroms, as taught by Qing, such that modified Li has an improved electrochemical potential.
Regarding claim 2,
Modified Li teaches the method of claim 1 (see elements of claim 1 above), wherein the nitrogen-containing carbon precursor is heterocyclic amine having nitrogen atoms ([001], pyridine”).  It is the examiner’s position that pyridine is a heterocyclic amine having nitrogen atoms.
Regarding claim 3,
Modified Li teaches the method of claim 2 (see elements of claim 2 above), wherein the heterocyclic amine is at least one selected from the group consisting of pyridine ([001], pyridine”).
Regarding claim 4,
Modified Li teaches the method of claim 1 (see elements of claim 1 above), wherein Panomsuwan teaches the turbostratic structure including crystalline domains having a plurality of spaces each having a size of 10 to 20 A is formed of a three-dimensional network of a plurality of micropores having an average diameter of less than 2 nm (Scheme 1, see elements of claim 1 above), a plurality of macropores having an average pore diameter of more than 50 nm (see table S1 and “Results and Discussion”, “macropores”) and a plurality of mesopores having an average pore diameter of 2 to 50 nm (see table S1 and “Results and Discussion”, “mesopores”)  located adjacent to the macropores (wherein it is the examiner’s position that the mesopore boundaries are formed, at least in part, with the carbon material containing macropores, such that the macropores are adjacent to the mesopores, see Scheme 1). 
Regarding claim 5,
Modified Li teaches the nitrogen-carbon aggregate manufactured using the method claim 1 (see elements of claim 1 as described above).
Regarding claim 7,
Modified Li teaches the method of claim 1 (see elements of claim 1 above), but fails to teach wherein the precursor solution including a nitrogen-containing carbon precursor is prepared without the use of separate additives. Panomsuwan specifically mentions excluding separate additives (see “Introduction”, without the involvement of a metal catalyst precursor. The resultant NCNPs possessed a uniform incorporation of nitrogen atoms owing to in situ doping during synthesis), allowing the formation of a larger pore diameter and facilitated diffusion (see results and discussion, “mass transfer”). Beyond just metal additives, Panomsuwan dissuades against any material additive, by emphasizing the reaction ratio (see Methods) and surface/bulk ratio (see Results and Discussion, “surface/bulk ratio”) as critical in keeping the right amount of nitrogen on the surface for the proper pore structure (see Results and Discussion, “surface/bulk ratio”) and is silent to the use of other additives in the nitrogen-containing carbon precursor (see Methods), such that it would be obvious to one of ordinary skill of the art before the effective filing date to prepare the carbon precursor without the use of separate additives such that a uniform incorporation of nitrogen atoms is formed, and thus a larger pore diameter and facilitated diffusion (The examiner notes that CNF is also a part of the nitrogen-containing carbon precursor, such that it is not considered a separate additive).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li “Synthesis of graphitic-N and amino-N in nitrogen-doped carbon via a solution plasma process and exploration of their synergic effect for advanced oxygen reduction reaction” in view of Panomsuwan (“Nitrogen-Doped Carbon Nanoparticle–Carbon Nanofiber Composite as an Efficient Metal-Free Cathode Catalyst for Oxygen Reduction Reaction “), Qing (“Selectively nitrogen-doped carbon materials as superior metal-free catalysts for oxygen reduction”), and Manzhos (“Organic electrode materials for lithium and post-lithium batteries: an ab initio perspective on design”).
Regarding claim 6,
Modified Li teaches a method of manufacturing a nitrogen containing carbon aggregate as discussed in claim 5 above.  Additionally, Li teaches that the aggregate may be useful for battery electrodes [002], and that the nitrogen containing carbon aggregate shows superior catalytic performance [024].  Li does not specifically provide the applicability to a Na-ion battery.
Manzojos teaches a sodium ion battery comprising a nitrogen carbon aggregate electrode and an electrolyte ([007], “anode materials for Na-ion batteries: …sodium pyridine dicarboxylate (NaPDC)”, wherein pyridine contains nitrogen) although not teaching the specific material of Li.  However, it would be obvious to one of ordinary skill of the art before the effective filing date to modify Na-ion battery comprising a nitrogen carbon aggregate with the method of manufacturing a nitrogen-carbon aggregate as taught by Li in order to improve the catalytic performance.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/05/2022, with respect to the rejection(s) of claim(s) 1-7 have been fully considered and, due to the amendments, are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Panomsuwan under U.S.C. 103.
Applicant argues that the exclusion of separate additives in the nitrogen-doped carbon precursor is not taught in the prior art.  However, this is not persuasive because, in the new rejection, Panomsuwan does not teach any additives other than molecules containing nitrogen and carbon in order to maintain a specific ratio, particularly the surface/bulk ratio (see Results and Discussion) which could be degraded by the use of separate additives and prevent proper mass transfer by limiting pore diameter.
Applicant argues that the pore structure is not described; however, this is not persuasive as Panomsuwan describes the macro and meso pores as described in the claims (see Results and Discussion).  While micro is not specifically mentioned, any minor defects in the nitrogen-doped carbon material satisfy the BRI of a micropore, and the particular size defect size of 1-2 nanometers is common for a nitrogen-doped carbon material, as evidenced by Qing (see claim 1 above), such that combination with Panomsuwan must include a microporous structure within the pore distribution described.
Applicant argues that the remaining claims should be allowable based off an allowable claim 1.  However, this is not persuasive as the rejection on claim 1 has been sustained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728